The conviction is upon an averment that the appellant was a vagrant in that he was the keeper of a house of prostitution; punishment fixed at a fine of two hundred dollars.
It is made plain from the evidence that the appellant and his wife were keeping a certain hotel; and there is evidence that it was a house of prostitution. A recital of the details is deemed unnecessary. The Chief of Police testified, over objection, that he issued orders to check up on the hotels and the characters of people who frequented them. It is also shown by the statement of facts that the Chief of Police and his subordinates visited the hotel kept by the appellant. He described the conduct of the appellant and his wife and other parties on the premises. Among other things, *Page 65 
he described the conduct of a woman on the premises whom he knew to be a prostitute. This testimony was not made the subject of objection, and if it be granted that the fact that the Chief of Police had directed his subordinates to check up the hotels was not competent, it is not deemed of a character to justify a reversal in the light of the record.
Objection was also urged to the testimony touching the reputation of the Westland Hotel as a place of prostitution. The circumstances under which evidence of the reputation of a house may be received has often been the subject of judicial inquiry, expression and opinion, both in this and other states. In a prosecution for keeping a bawdy house, evidence of the general reputation of the house and its inmates may be received in evidence. Branch's Ann. P.C., Sec. 1069. Such evidence is not sufficient to establish the fact that the house is a bawdy house, but it is admissible in aid of additional circumstances. Ramey v. State, 39 Tex.Crim. Rep.; O'Brien v. State, 35 Tex. Crim. 432. It is not competent, however, to prove by general reputation that the accused was the keeper of a bawdy house. Allen v. State, 15 Texas Crim. App. 320; Owens v. State,53 Tex. Crim. 1; Machen v. State, 53 Tex.Crim. Rep.; and other cases listed by Mr. Branch in his Ann. Tex. P.C., p. 608. Under these authorities, the testimony touching the reputation of the Westland Hotel was apparently properly received.
There was no error in admitting evidence to the effect that the appellant and his wife were running the hotel. They were conducting it, and a number of employees testified that they were in possession of it, and Mrs. Taylor admitted in the presence of the appellant that they were conducting it.
Proof that one of the occupants of the house had in his possession a couple of quarts of whisky we think was part of the res gestae, and its receipt was not improper. Complaint that it was proof of a separate offense seems not tenable. The person who had the whisky apparently was a guest in the house, and there is nothing in this proof which indicated that the appellant was in the unlawful possession of whisky; nor was there error in admitting the testimony of the Chief of Police that one of the inmates of the hotel was, within his knowledge, a prostitute. The evidence was admissible. Moreover, the same fact was proved by other witnesses without objection.
Finding no error in the record, an affirmance of the judgment is ordered.
Affirmed. *Page 66 
                          ON REHEARING.                         April 25, 1923.